DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Patent Publication Number 2018/0159598).
Regarding Claim 1:
Ahn et al. discloses a combo antenna module comprising: a base substrate (Fig.’s 2, 17, etc., board 110 and its related discussion); a radiation pattern for wireless power transmission disposed on the base substrate (Fig.’s 2, 17, etc., first coil 150/1150 with respective radiation pattern as shown, and its related discussion; see, for example, paragraphs 0058-0061, 0235-0236, etc.); and a radiation pattern for near field communication which is disposed on the base substrate, and which traverses the radiation pattern for wireless power transmission to form an internal loop pattern in an inner area of a loop formed by the radiation pattern for wireless power transmission (Fig.’s 2, 17, etc., coil 140/1140 with first pattern portion 1142 and second pattern portion 1144 forming a respective radiation pattern as shown, and its related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.), wherein a crossing route through which the radiation pattern for near field communication enters the radiation pattern for wireless power transmission and a crossing route through which the radiation pattern for near field communication exits from the radiation pattern for wireless power transmission are different (Fig.’s 2, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150 as shown, and their related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.).
Regarding Claim 2:
Ahn teaches the limitations of the preceding claim 1. Ahn further discloses wherein the radiation pattern for the wireless power transmission comprises a first radiation pattern for wireless power transmission disposed on an upper surface of the base substrate (Fig.’s 2, 17, etc., first coil 150/1150 with respective radiation pattern as shown, and its related discussion; see, for example, paragraphs 0058-0061, 0235-0236, etc.); and wherein a first pattern crossing route and a second pattern crossing route traversed by the radiation pattern for near field communication are formed in the first radiation pattern for wireless power transmission (Fig.’s 2, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.; see also the discussion with respect to pattern portions 144/244. The Applicant is further reminded that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding Claim 3:
Ahn teaches the limitations of the preceding claim 2. Ahn further discloses wherein the first pattern crossing route is spaced apart from the second pattern crossing route (Fig.’s 2, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0235-0246, etc.; The Applicant is further reminded that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding Claim 5:
Ahn teaches the limitations of the preceding claim 2. Ahn further discloses wherein the first pattern crossing route and the second pattern crossing route are disposed on an identical line (Fig.’s 2, 11-14, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0235-0246, etc.; The Applicant is further reminded that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Regarding Claim 13:
Ahn teaches the limitations of the preceding claim 1. Ahn further discloses wherein the radiation pattern for near field communication comprises: an external radiation pattern disposed on an outside of the radiation pattern for wireless power transmission (Fig.’s 2, 17, etc., coil 140/1140 with first pattern portion 1142 and second pattern portion 1144 forming a respective radiation pattern as shown, and its related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.), and wherein the internal loop pattern is disposed within the radiation pattern for wireless power transmission and connected to the external radiation pattern (Fig.’s 2, 17, etc., first coil 150/1150 with respective radiation pattern as shown, and its related discussion; see, for example, paragraphs 0058-0061, 0235-0236, etc.).
Regarding Claim 14:
Ahn teaches the limitations of the preceding claim 13. Ahn further discloses wherein the external radiation pattern enters the inner area of the radiation pattern for wireless power transmission through a first pattern crossing route of the radiation pattern for wireless power transmission and is electrically connected to the internal loop pattern (Fig.’s 2, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.; see also the discussion with respect to pattern portions 144/244. The Applicant is further reminded that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding Claim 15:
Ahn teaches the limitations of the preceding claim 14. Ahn further discloses wherein the internal loop pattern exits to the outside of the radiation pattern for wireless power transmission through a second pattern crossing route of the radiation pattern for wireless power transmission which is spaced apart from the first pattern crossing route (Fig.’s 2, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective radiation pattern of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.; see also the discussion with respect to pattern portions 144/244. The Applicant is further reminded that it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Claim Rejections - 35 USC § 103


















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Patent Publication Number 2018/0159598) in view of Lee et al. (U.S. Patent Publication Number 2020/0168979).
Regarding Claim 6:
Ahn teaches the limitations of the preceding claim 2. While Ahn further discloses wherein the first radiation pattern for wireless power transmission comprises: a first radiation pattern formed on the upper surface of the base substrate; and a second radiation pattern disposed to be spaced apart from the first radiation pattern on the upper surface of the base substrate (Fig.’s 2, 11-14, 17, etc., respective radiation patterns of first coil 150/1150 as shown and spaced apart via a first inclined pattern 1144c and a second inclined pattern 1144d of coil 140/1140 crossing through the respective radiation pattern of first coil 150/1150, and their related discussion; see, for example, paragraphs 0058-0061, 0235-0246, etc.; the Applicant is also reminded that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178), as well as a first pattern crossing route and a second pattern crossing route (Fig.’s 2, 11-14, 17, etc., coil 140/1140 comprising a first inclined pattern 1144c and a second inclined pattern 1144d crossing through the respective first and second radiation patterns of first coil 150/1150, seen as a first pattern crossing route and a second pattern crossing route respectively, as shown, and their related discussion; see, for example, paragraphs 0235-0246, etc.) Ahn fails to teach and wherein the first pattern crossing route and the second pattern crossing route are spaces between the first radiation pattern and the second radiation pattern.
However, Lee et al. discloses wherein the first pattern crossing route and the second pattern crossing route are spaces between the first radiation pattern and the second radiation pattern (Fig.’s 12A-12B, conductive patterns 6151 and 6153, and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahn to provide spaces between radiation patterns as crossing routes, as taught within Lee, since it has been held that selecting a given shape or configuration would be one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). Stated another way, selecting a given pattern configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Rearranging the parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding Claim 7:
Modified Ahn teaches the limitations of the preceding claim 6. Modified Ahn, in further view of Lee, discloses wherein a first end portion of the second radiation pattern is spaced apart from a first end portion of the first radiation pattern, and is disposed to face the first end portion of the first radiation pattern to form the first pattern crossing route (Fig.’s 12A-12B, conductive patterns 6151 and 6153 seen as the first and second pattern crossing routes, 6132b, 6133a, 6131a, 6133b, etc. and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.; see also the teachings of Ahn as previously discussed).
Regarding Claim 8:
Modified Ahn teaches the limitations of the preceding claim 6. Modified Ahn, in further view of Lee, discloses wherein a second end portion of the second radiation pattern is spaced apart from a second end portion of the first radiation pattern, and is disposed to face the second end portion of the first radiation pattern to form the second pattern crossing route (Fig.’s 12A-12B, conductive patterns 6151 and 6153 seen as the first and second pattern crossing routes, 6132b, 6133a, 6131a, 6133b, etc. and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.; see also the teachings of Ahn as previously discussed).
Regarding Claim 9:
Modified Ahn teaches the limitations of the preceding claim 6. Modified Ahn, in further view of Lee,  discloses wherein the first radiation pattern comprises a plurality of first radiation lines disposed to be spaced apart from each other, and wherein the second radiation pattern comprises a plurality of second radiation lines disposed to be spaced apart from each other (Fig.’s 12A-12B, conductive patterns 6151 and 6153, 6132b, 6133a, 6131a, 6133b, etc. and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.; see also the teachings of Ahn as previously discussed).
Regarding Claim 10:
Modified Ahn teaches the limitations of the preceding claim 9. Modified Ahn, in further view of Lee, discloses wherein a first end portion of the plurality of first radiation lines and a first end portion of the plurality of second radiation lines are spaced apart from each other and disposed to face each other to form the first pattern crossing route (Fig.’s 12A-12B, conductive patterns 6151 and 6153 seen as the first and second pattern crossing routes, 6132b, 6133a, 6131a, 6133b, etc. and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.; see also the teachings of Ahn as previously discussed), and wherein a second end portion of the plurality of first radiation lines and a second end portion of the plurality of second radiation lines are spaced apart from each other and disposed to face each other to form the second pattern crossing route (Fig.’s 12A-12B, conductive patterns 6151 and 6153 seen as the first and second pattern crossing routes, 6132b, 6133a, 6131a, 6133b, etc. and their related discussion; see, for example, paragraphs 0011, 0115-0118, etc.; see also the teachings of Ahn as previously discussed).
Regarding Claim 11:
Ahn teaches the limitations of the preceding claim 2. Ahn fails to teach wherein the radiation pattern for wireless power transmission further comprises a second radiation pattern for wireless power transmission disposed on a lower surface of the base substrate and electrically connected to the first radiation pattern for wireless power transmission.
However, Lee et al. discloses the radiation pattern for wireless power transmission further comprises a second radiation pattern for wireless power transmission disposed on a lower surface of the base substrate and electrically connected to the first radiation pattern for wireless power transmission (Fig.’s 5-6, first substrate layer 41, second substrate layer 42, conductive wires 413, 414, 415, 423, etc., through-hole or via-hole, and their related discussion; see, for example, paragraphs 0067-0083). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahn to further comprise a second radiation pattern disposed on a lower surface, as taught within Lee, to help reduce potential occurrences of shadow regions with respect to the antenna structure.
Regarding Claim 12:
Modified Ahn teaches the limitations of the preceding claim 11. Modified Ahn, in further view of Lee, discloses wherein the first radiation pattern for wireless power transmission and the second radiation pattern for wireless power transmission are electrically connected through a via hole penetrating the base substrate (Fig.’s 5-6, first substrate layer 41, second substrate layer 42, conductive wires 413, 414, 415, 423, etc., through-hole or via-hole, and their related discussion; see, for example, paragraphs 0067-0083).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836